DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/01/2021 and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections

Claim 10 is objected to because of the following informalities:  The claim recites “said second input device is provided on a right side than said operating panel…”.  The claim should read “said second input device is provided on a right side of said operating panel”. Appropriate correction is required.

Allowable Subject Matter

Claims 1-9, 11 and 12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine subsequent prior art which teaches an image forming apparatus comprising an operating panel including a display screen capable of displaying, as software keys, a software numerical key portion for inputting each of numerical information of 0 to 9 and a software execution key portion for providing an instruction of a start of image reading, a connecting portion to which a first input device including a first numerical key portion where a plurality of numerical keys for inputting numerical information of 0 to 9, respectively, by being pushed down as hardware keys are disposed in a telephone type arrangement and including a hardware execution key portion for providing an instruction of a start of reading the original image, or a second input device including a second numerical key portion where a plurality of numerical keys for inputting numerical information of 0 to 9, respectively, by being pushed down as hardware keys are disposed in an electronic calculator type arrangement and including an arithmetic operation key portion for inputting data on four arithmetic operations, is connectable, and a controller for controlling said image forming apparatus so that an input operation by said first numerical key portion or said execution key portion is permitted in a case that said first input device is connected to said connecting portion, and so that an input operation by said second numerical key portion is permitted and an input operation other than the input operation by said second numerical key portion is made invalid.
The closest prior art, Michael C. Wood (US 20080195762 A1), teaches an external numeric keypad connectable to an image processing device via a USB cable and port for initiating image processing on the processing device. The external numeric keypad include calculator-style and telephone-style layouts. However, the prior art fails to explicitly disclose controlling said image forming apparatus so that an input operation by said first numerical key portion or said execution key portion is permitted in a case that said first input device is connected to said connecting portion, and so that an input operation by said second numerical key portion is permitted and an input operation other than the input operation by said second numerical key portion is made invalid.
Subsequent prior art, Minami Sensu (US 20110128247 A1), teaches an external keypad operation device connectable to an MFP wherein customization is done to prevent one operation device from interfering with another. The invention differs in restricting the system to only the use of the external keypad when the “second numerical key portion” is connected and allowing use of the first numerical key portion or software execution key portion of the MFP when the first numerical key portion is connected.
Further prior art, Kiyoko Shimadate (US 20200076966 A1), teaches a connectable external keypad wherein a normal software numeric keypad integrated within an MFP is not displayed in a case where the external hardware numeric keypad is attached. The prior art fails to explicitly disclose in a case where the external keypad connected is a telephone-type configuration, the software numeric keypad is capable of being used on the MFP also.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
August 11, 2022